 



Exhibit 10.6
Execution Copy
GENERAL SECURITY AGREEMENT
     This General Security Agreement (“Agreement”) dated November 20, 2007 is by
Saitek Industries Limited, a Delaware corporation (“Debtor”) in favor of
Wachovia Capital Finance Corporation (Central), an Illinois corporation
(“Secured Party”).
WITNESSETH
     WHEREAS, Lender has entered into a Second Amended and Restated Loan
Agreement (as defined below) with Mad Catz Inc., a Delaware corporation (the
“Borrower”) pursuant to which Lender has provided certain financial
accommodations to Borrower;
     WHEREAS, Debtor has executed and delivered or is about to execute and
deliver to Secured Party a guarantee in favor of Secured Party pursuant to which
Debtor absolutely and unconditionally guarantees to Secured Party the payment
and performance of all now existing and hereafter arising obligations,
liabilities and indebtedness of Borrower to Secured Party; and
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     1.1 “Accounts” shall mean all present and future rights of Debtor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a)for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.
     1.2 “Equipment” shall mean all of Debtor’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment and computer hardware and software, whether owned or licensed, and
including embedded software, vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.
     1.3 “Event of Default” shall have the meaning set forth in Section 6.1
hereof.

 



--------------------------------------------------------------------------------



 



     1.4 “Financing Agreements” shall mean, collectively, the Second Amended and
Restated Loan Agreement, this Agreement and all notes, guarantees, security
agreements and other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by Borrower, Debtor or any Obligor in
connection with the Second Amended and Restated Loan Agreement.
     1.5 “First Amending Agreement” shall mean the First Amending Agreement (as
amended, modified, supplemented, extended, renewed, restated or replaced from
time to time), dated as of the date hereof, by and between Borrower and Lender,
amending the Second Amended and Restated Loan Agreement.
     1.6 “Information Certificate” shall mean the Information Certificate of
Debtor constituting Exhibit A to the First Amending Agreement containing
material information with respect to Debtor, its business and assets provided by
or on behalf of Debtor to Secured Party in connection with the preparation of
this Agreement and the other Financing Agreements and the financing arrangements
provided for herein.
     1.7 “Intellectual Property” shall mean Debtor’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, trade names, trade styles, trademark and service mark applications,
and licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or the
license of any trademark); customer and other lists in whatever form maintained;
and trade secret rights, copyright rights, rights in works of authorship, domain
names and domain name registrations; software and contract rights relating to
software, in whatever form created or maintained.
     1.8 “Inventory” shall mean all of Debtor’s now owned and hereafter existing
or acquired goods, wherever located, which (a) are leased by Debtor as lessor;
(b)are held by Debtor for sale or lease or to be furnished under a contract of
service; (c)are furnished by Debtor under a contract of service; or (d) consist
of raw materials, work in process, finished goods or materials used or consumed
in its business.
     1.9 “Obligations” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by Debtor to Secured
Party and/or its affiliates, including principal, interest, charges, fees, costs
and expenses, however evidenced, whether as principal, surety, endorser, Debtor
or otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Second Amended and Restated Loan Agreement or
after the commencement of any case with respect to Borrower or Debtor under the
United States Bankruptcy Code or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not

-2-



--------------------------------------------------------------------------------



 



such amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by Secured Party.
     1.10 “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations, other than Borrower and
Debtor.
     1.11 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Internal Revenue Code of 1986, as amended), limited liability
company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.
     1.12 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Debtor: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Debtor and other contract rights, chattel paper, instruments,
notes, and other forms of obligations owing to Debtor, whether from the sale and
lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by Debtor or to or for the benefit of any third person
(including loans or advances to any affiliates or subsidiaries of Debtor) or
otherwise associated with any Accounts, Inventory or general intangibles of
Debtor (including, without limitation, choses in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to Debtor in
connection with the termination of any employee benefit plan and any other
amounts payable to Debtor from any employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which Debtor is a beneficiary).
     1.13 “Records” shall mean all of Debtor’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Debtor with respect to the
foregoing maintained with or by any other person).
     1.14 “Second Amended and Restated Loan Agreement” shall mean the Second
Amended and Restated Loan Agreement (as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time), dated October 30,
2007, by and between Borrower and Secured Party.
     1.15 “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New

-3-



--------------------------------------------------------------------------------



 



York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine).
SECTION 2. GRANT OF SECURITY INTEREST
     2.1 Grant of Security Interest. To secure payment and performance of all
Obligations, Debtor hereby grants to Secured Party a continuing security
interest in, a lien upon, and a right of set off against, and hereby assigns to
Secured Party as security, all personal property and interests in property and
fixtures of Debtor, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Secured Party,
collectively, the “Collateral”), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all chattel paper (including all tangible and electronic chattel
paper);
          (e) all instruments (including all promissory notes);
          (f) all documents;
          (g) all deposit accounts;
          (h) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (i) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
          (j) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of Debtor now or hereafter

-4-



--------------------------------------------------------------------------------



 



held or received by or in transit to Secured Party or its affiliates or at any
other depository or other institution from or for the account of Debtor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;
          (k) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
          (l) to the extent not otherwise described above, all Receivables;
          (m) all Records; and
          (n) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     2.2 Perfection of Security Interests.
          (a) Debtor irrevocably and unconditionally authorizes Secured Party
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Secured Party or its designee
as the secured party and Debtor as debtor, as Secured Party may require, and
including any other information with respect to Debtor or otherwise required by
part 5 of Article 9 of the Uniform Commercial Code of such jurisdiction as
Secured Party may determine, together with any amendment and continuations with
respect thereto, which authorization shall apply to all financing statements
filed on, prior to or after the date hereof. Debtor hereby ratifies and approves
all financing statements naming Secured Party or its designee as secured party
and Debtor as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Secured Party
prior to the date hereof and ratifies and confirms the authorization of Secured
Party to file such financing statements (and amendments, if any). Debtor hereby
authorizes Secured Party to adopt on behalf of Debtor any symbol required for
authenticating any electronic filing. In the event that the description of the
collateral in any financing statement naming Secured Party or its designee as
the secured party and Debtor as debtor includes assets and properties of Debtor
that do not at any time constitute Collateral, whether hereunder, under any of
the other Financing Agreements or otherwise, the filing of such financing
statement shall nonetheless be deemed authorized by Debtor to the extent of the
Collateral included in such description and it shall not render the financing
statement ineffective as to any of the Collateral or otherwise affect the
financing statement as it applies to any of the Collateral. In no event shall
Debtor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Secured Party or its
designee as secured party and Debtor as debtor.
          (b) Debtor does not have any chattel paper (whether tangible or
electronic) or instruments as of the date hereof, except as set forth in the
Information Certificate. In the event that Debtor shall be entitled to or shall
receive any chattel paper or instrument after the date hereof, Debtor shall
promptly notify Secured Party thereof in writing. Promptly upon the receipt

-5-



--------------------------------------------------------------------------------



 



thereof by or on behalf of Debtor (including by any agent or representative),
Debtor shall deliver, or cause to be delivered to Secured Party, all tangible
chattel paper and instruments that Debtor has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify, in each case except as Secured
Party may otherwise agree. At Secured Party’s option, Debtor shall, or Secured
Party may at any time on behalf of Debtor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Secured Party with the following legend referring to chattel paper
or instruments as applicable: “This [chattel paper][instrument] is subject to
the security interest of Wachovia Capital Finance Corporation (Central) and any
sale, transfer, assignment or encumbrance of this [chattel paper][instrument]
violates the rights of such secured party.”
          (c) In the event that Debtor shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), Debtor shall
promptly notify Secured Party thereof in writing. Promptly upon Secured Party’s
request, Debtor shall take, or cause to be taken, such actions as Secured Party
may reasonably request to give Secured Party control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.
          (d) Debtor does not have any deposit accounts as of the date hereof,
except as set forth in the Information Certificate. Debtor shall not, directly
or indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Secured Party
shall have received not less than five (5) Business days prior written notice of
the intention of Debtor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Secured Party the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom Debtor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Secured Party,
and (iii) on or before the opening of such deposit account, Debtor shall as
Secured Party may specify either (A) deliver to Secured Party a Deposit Account
Control Agreement with respect to such deposit account duly authorized, executed
and delivered by Debtor and the bank at which such deposit account is opened and
maintained or (B) arrange for Secured Party to become the customer of the bank
with respect to the deposit account on terms and conditions acceptable to
Secured Party. The terms of this subsection (d) shall not apply to deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Debtor’s salaried
employees.
          (e) Debtor does not own or hold, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial

-6-



--------------------------------------------------------------------------------



 



institution or other securities intermediary or commodity intermediary as of the
date hereof, in each case except as set forth in the Information Certificate.
               (i) In the event that Debtor shall be entitled to or shall at any
time after the date hereof hold or acquire any certificated securities, Debtor
shall promptly endorse, assign and deliver the same to Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify. If any securities, now or
hereafter acquired by Debtor are uncertificated and are issued to Debtor or its
nominee directly by the issuer thereof, Debtor shall immediately notify Secured
Party thereof and shall as Secured Party may specify, either (A) cause the
issuer to agree to comply with instructions from Secured Party as to such
securities, without further consent of Debtor or such nominee, or (B) arrange
for Secured Party to become the registered owner of the securities.
               (ii) Debtor shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Secured Party shall have received not
less than five (5) Business days prior written notice of the intention of Debtor
to open or establish such account which notice shall specify in reasonable
detail and specificity acceptable to Secured Party the name of the account, the
owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Debtor is dealing and the purpose of
the account, (B) the securities intermediary or commodity intermediary (as the
case may be) where such account is opened or maintained shall be acceptable to
Secured Party, and (C) on or before the opening of such investment account,
securities account or other similar account with a securities intermediary or
commodity intermediary, Debtor shall as Secured Party may specify either
(1) execute and deliver, and cause to be executed and delivered to Secured
Party, an Investment Property Control Agreement with respect thereto duly
authorized, executed and delivered by Debtor and such securities intermediary or
commodity intermediary or (2) arrange for Secured Party to become the
entitlement holder with respect to such investment property on terms and
conditions acceptable to Secured Party.
          (f) Debtor is not the beneficiary or otherwise entitled to any right
to payment under any letter of credit, banker’s acceptance or similar instrument
as of the date hereof, except as set forth in the Information Certificate. In
the event that Debtor shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
whether as beneficiary thereof or otherwise after the date hereof, Debtor shall
promptly notify Secured Party thereof in writing. Debtor shall immediately, as
Secured Party may specify, either (i) deliver, or cause to be delivered to
Secured Party, with respect to any such letter of credit, banker’s acceptance or
similar instrument, the written agreement of the issuer and any other nominated
person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to Secured
Party, consenting to the assignment of the proceeds of the letter of credit to
Secured Party by Debtor and agreeing to make all payments thereon directly to
Secured Party or as Secured Party may otherwise direct or

-7-



--------------------------------------------------------------------------------



 



(ii) cause Secured Party to become, at Debtor’s expense, the transferee
beneficiary of the letter of credit, banker’s acceptance or similar instrument
(as the case may be).
          (g) Debtor has no commercial tort claims as of the date hereof, except
as set forth in the Information Certificate. In the event that Debtor shall at
any time after the date hereof have any commercial tort claims, Debtor shall
promptly notify Secured Party thereof in writing, which notice shall (i) set
forth in reasonable detail the basis for and nature of such commercial tort
claim and (ii) include the express grant by Debtor to Secured Party of a
security interest in such commercial tort claim (and the proceeds thereof). In
the event that such notice does not include such grant of a security interest,
the sending thereof by Debtor to Secured Party shall be deemed to constitute
such grant to Secured Party. Upon the sending of such notice, any commercial
tort claim described therein shall constitute part of the Collateral and shall
be deemed included therein. Without limiting the authorization of Secured Party
provided in Section 2.2(a) hereof or otherwise arising by the execution by
Debtor of this Agreement or any of the other Financing Agreements, Secured Party
is hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Secured Party or its designee as secured party and
Debtor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, Debtor shall promptly
upon Secured Party’s request, execute and deliver, or cause to be executed and
delivered, to Secured Party such other agreements, documents and instruments as
Secured Party may require in connection with such commercial tort claim.
          (h) Debtor does not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of Debtor permitted herein
in the ordinary course of business of Debtor in the possession of the carrier
transporting such goods. In the event that any goods, documents of title or
other Collateral are at any time after the date hereof in the custody, control
or possession of any other person not referred to in the Information Certificate
or such carriers, Debtor shall promptly notify Secured Party thereof in writing.
Promptly upon Secured Party’s request, Debtor shall deliver to Secured Party a
Collateral Access Agreement duly authorized, executed and delivered by such
person and Debtor.
          (i) Debtor shall take any other actions reasonably requested by
Secured Party from time to time to cause the attachment, perfection and first
priority of, and the ability of Secured Party to enforce, the security interest
of Secured Party in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that Debtor’s signature thereon is required
therefor, (ii) causing Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Secured Party to enforce,
the security interest of Secured Party in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, the

-8-



--------------------------------------------------------------------------------



 



security interest of Secured Party in such Collateral, (iv) obtaining the
consents and approvals of any governmental authority or third party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and taking all actions required by any earlier versions
of the UCC or by other law, as applicable in any relevant jurisdiction.
SECTION 3. COLLATERAL COVENANTS
     3.1 Accounts Covenants. Secured Party shall have the right at any time or
times, in Secured Party’s name or in the name of a nominee of Secured Party, to
verify the validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise.
     3.2 Inventory Covenants. With respect to the Inventory: (a) Debtor shall at
all times maintain inventory records reasonably satisfactory to Secured Party,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, Debtor’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) Debtor shall conduct a physical count of
the Inventory at least once each year, but at any time or times as Secured Party
may request on or after an Event of Default, and promptly following such
physical inventory shall supply Secured Party with a report in the form and with
such specificity as may be reasonably satisfactory to Secured Party concerning
such physical count; (c) Debtor shall not remove any Inventory from the
locations set forth or permitted herein, without the prior written consent of
Secured Party, except for sales of Inventory in the ordinary course of Debtor’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location; (d) upon Secured Party’s request,
Debtor shall, at its expense, no more than once in any three (3) month period,
but at any time or times as Secured Party may request on or after an Event of
Default, deliver or cause to be delivered to Secured Party written reports or
appraisals as to the Inventory in form, scope and methodology acceptable to
Secured Party and by an appraiser acceptable to Secured Party, addressed to
Secured Party or upon which Secured Party is expressly permitted to rely;
(e) Debtor shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) Debtor assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (g) Debtor shall not sell Inventory to any
customer on approval, or any other basis which entitles the customer to return
or may obligate Debtor to repurchase such Inventory; (h) Debtor shall keep the
Inventory in good and marketable condition; and (i) Debtor shall not, without
prior written notice to Secured Party, acquire or accept any Inventory on
consignment or approval.
     3.3 Equipment Covenants. With respect to the Equipment: (a) upon Secured
Party’s request, Debtor shall, at its expense, at any time or times as Secured
Party may request on or after an Event of Default, deliver or cause to be
delivered to Secured Party written appraisals as to the Equipment in form, scope
and methodology acceptable to Secured Party and by an appraiser acceptable to
Secured Party, addressed to Secured Party and upon which Secured Party

-9-



--------------------------------------------------------------------------------



 



is expressly permitted to rely; (b) Debtor shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (c) Debtor shall use the Equipment with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (d) the Equipment is and shall be used in
Debtor’s business and not for personal, family, household or farming use;
(e) Debtor shall not remove any Equipment from the locations set forth in its
Information Certificate, except to the extent necessary to have any Equipment
repaired or maintained in the ordinary course of the business of Debtor or to
move Equipment directly from one location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Debtor in the ordinary course of business; (f) the Equipment
is now and shall remain personal property and Debtor shall not permit any of the
Equipment to be or become a part of or affixed to real property; and (g) Debtor
assumes all responsibility and liability arising from the use of the Equipment.
     3.4 Power of Attorney. Debtor hereby irrevocably designates and appoints
Secured Party (and all persons designated by Secured Party) as Debtor’s true and
lawful attorney-in-fact, and authorizes Secured Party, in Debtor’s or Secured
Party’s name, to: (a) at any time an Event of Default exists or has occurred and
is continuing (i) demand payment on Receivables or other Collateral,
(ii) enforce payment of Receivables by legal proceedings or otherwise,
(iii) exercise all of Debtor’s rights and remedies to collect any Receivable or
other Collateral, (iv) sell or assign any Receivable upon such terms, for such
amount and at such time or times as the Secured Party deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign Debtor’s name on any proof
of claim in bankruptcy or other similar document against an account debtor or
other obligor in respect of any Receivables or other Collateral, (viii) notify
the post office authorities to change the address for delivery of remittances
from account debtors or other obligors in respect of Receivables or other
proceeds of Collateral to an address designated by Secured Party, and open and
dispose of all mail addressed to Debtor and handle and store all mail relating
to the Collateral; and (ix) do all acts and things which are necessary, in
Secured Party’s determination, to fulfill Debtor’s obligations under this
Agreement and the other Financing Agreements and (x) at any time to (xi) take
control in any manner of any item of payment in respect of Receivables or
constituting Collateral or otherwise received in or for deposit in any deposit
accounts maintained by Debtor or otherwise received by Secured Party, (xii) have
access to any lockbox or postal box into which remittances from account debtors
or other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (xiii) endorse Debtor’s name upon any items of payment in
respect of Receivables or constituting Collateral or otherwise received by
Secured Party and deposit the same in Secured Party’s account for application to
the Obligations, (xiv) endorse Debtor’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (xv) sign Debtor’s name on any verification of Receivables and
notices thereof to account debtors or any secondary obligors or other obligors
in respect thereof. Debtor hereby releases Secured Party and its officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance

-10-



--------------------------------------------------------------------------------



 



thereof, whether of omission or commission, except as a result of Secured
Party’s own gross negligence or wilful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.
     3.5 Right to Cure. Secured Party may, at its option, (a) upon notice to
Debtor, cure any default by Debtor under any material agreement with a third
party that affects the Collateral, its value or the ability of Secured Party to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Secured Party therein or the ability of Debtor to perform its obligations
hereunder or under the other Financing Agreements, (b) pay or bond on appeal any
judgment entered against Debtor, (c) discharge taxes, liens, security interests
or other encumbrances at any time levied on or existing with respect to the
Collateral and (d) pay any amount, incur any expense or perform any act which,
in Secured Party’s judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of Secured Party with respect
thereto. Secured Party may add any amounts so expended to the Obligations and
charge Debtor’s account therefor, such amounts to be repayable by Debtor on
demand. Secured Party shall be under no obligation to effect such cure, payment
or bonding and shall not, by doing so, be deemed to have assumed any obligation
or liability of Debtor. Any payment made or other action taken by Secured Party
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.
     3.6 Access to Premises. From time to time as requested by Secured Party, at
the cost and expense of Debtor, (a) Secured Party or its designee shall have
complete access to all of Debtor’s premises during normal business hours and
after notice to Debtor, or at any time and without notice to Debtor if an Event
of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of Debtor’s books and
records, including the Records, and (b) Debtor shall promptly furnish to Secured
Party such copies of such books and records or extracts therefrom as Secured
Party may request, and (c) use during normal business hours such of Debtor’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and if an Event of Default exists or has occurred and is
continuing for the collection of Accounts and realization of other Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES
     Debtor hereby represents and warrants to Secured Party the following (which
shall survive the execution and delivery of this Agreement):
     4.1 Corporate Existence; Power and Authority. Debtor is a corporation duly
organized and in good standing under the laws of its state of incorporation and
is duly qualified as a foreign corporation and in good standing in all states or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on Debtor’s financial condition, results of operation or business
or the rights of Secured Party in or to any of the Collateral. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within
Debtor’s corporate powers, (b) have been duly authorized, (c) are not in

-11-



--------------------------------------------------------------------------------



 



contravention of law or the terms of Debtor’s certificate of incorporation,
by-laws, or other organizational documentation, or any indenture, agreement or
undertaking to which Debtor is a party or by which Debtor or its property are
bound and (d) will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of Debtor. This Agreement and the other
Financing Agreements constitute legal, valid and binding obligations of Debtor
enforceable in accordance with their respective terms.
     4.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of Debtor is as set forth on the signature
page of this Agreement and in the Information Certificate. Debtor has not,
during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, or acquired any of its
property or assets out of the ordinary course of business, except as set forth
in the Information Certificate.
          (b) Debtor is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
Debtor or accurately states that Debtor has none and accurately sets forth the
federal employer identification number of Debtor.
          (c) The chief executive office and mailing address of Debtor and
Debtor’s Records concerning Accounts are located only at the address identified
as such in the Information Certificate and its only other places of business and
the only other locations of Collateral, if any, are the addresses set forth in
the Information Certificate, subject to the right of Debtor to establish new
locations in accordance with Section 5.2 below. The Information Certificate
correctly identifies any of such locations which are not owned by Debtor and
sets forth the owners and/or operators thereof.
     4.3 Priority of Liens. The security interests and liens granted to Secured
Party under this Agreement and the other Financing Agreements constitute valid
and perfected first priority liens and security interests in and upon the
Collateral subject only to the existing liens indicated on the Information
Certificate and the other liens permitted under Section 5.6 hereof. Debtor has
valid leasehold interests in all of its real property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Secured Party and such others as are specifically
listed on the Information Certificate or permitted under Section 5.6 hereof.
     4.4 Accuracy and Completeness of Information. All information furnished by
or on behalf of Debtor in writing to Secured Party in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which

-12-



--------------------------------------------------------------------------------



 



has had or could reasonably be expected to have a material adverse affect on the
business, assets or prospects of Debtor, which has not been fully and accurately
disclosed to Secured Party in writing.
     4.5 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Secured Party on the date of each additional borrowing or
other credit accommodation under the Second Amended and Restated Loan Agreement
and shall be conclusively presumed to have been relied on by Secured Party
regardless of any investigation made or information possessed by Secured Party.
The representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which Debtor shall now or
hereafter give, or cause to be given, to Secured Party.
SECTION 5. AFFIRMATIVE AND NEGATIVE COVENANTS

  5.1   Maintenance of Existence.

          (a) Debtor shall at all times preserve, renew and keep in full force
and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted.
          (b) Debtor shall not change its name unless each of the following
conditions is satisfied: (i) Secured Party shall have received not less than
thirty (30) days prior written notice from Debtor of such proposed change in its
corporate name, which notice shall accurately set forth the new name; and
(ii) Secured Party shall have received a copy of the amendment to the
Certificate of Incorporation of Debtor providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation or organization
of Debtor as soon as it is available.
          (c) Debtor shall not change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Secured Party shall have received not less than
thirty (30) days’ prior written notice from Debtor of such proposed change,
which notice shall set forth such information with respect thereto as Secured
Party may require and Secured Party shall have received such agreements as
Secured Party may reasonably require in connection therewith. Debtor shall not
change its type of organization, jurisdiction of organization or other legal
structure.
     5.2 New Collateral Locations. Debtor may only open any new location within
the continental United States provided Debtor (a) gives Secured Party thirty
(30) days prior written notice from Debtor of the intended opening of any such
new location and (b) executes and delivers, or causes to be executed and
delivered, to Secured Party such agreements, documents, and instruments as
Secured Party may deem necessary or desirable to protect its interests in the
Collateral at such location.

-13-



--------------------------------------------------------------------------------



 



     5.3 New Real Property. Debtor may acquire real property within the
continental United States provided Debtor (a) gives Secured Party sixty
(60) days prior written notice from Debtor of the intended acquisition of real
property and (b) executes and delivers, or causes to be executed and delivered,
to Secured Party such agreements, documents, and instruments as Secured Party
may deem necessary or desirable.
     5.4 Insurance. Debtor shall, at all times maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Secured Party as to form, amount and insurer.
Debtor shall furnish certificates, policies or endorsements to Secured Party as
Secured Party shall require as proof of such insurance, and, if Debtor fails to
do so, Secured Party is authorized, but not required, to obtain such insurance
at the expense of Debtor. All policies shall provide for at least thirty
(30) days prior written notice to Secured Party of any cancellation or reduction
of coverage and that Secured Party may act as attorney for Debtor in obtaining,
and at any time an Event of Default exists or has occurred and is continuing,
adjusting, settling, amending and canceling such insurance. Debtor shall cause
Secured Party to be named as a loss payee and an additional insured (but without
any liability for any premiums) under such insurance policies and Debtor shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Secured Party. Such lender’s loss
payable endorsement shall specify that the proceeds of such insurance shall be
payable to Secured Party as its interests may appear and further specify that
Secured Party shall be paid regardless of any act or omission by Debtor or any
of its affiliates. At its option, Secured Party may apply any insurance proceeds
received by Secured Party at any time to the cost of repairs or replacement of
Collateral and/or to payment of the Obligations, whether or not then due, in any
order and in such manner as Secured Party may determine or hold such proceeds as
cash collateral for the Obligations.
     5.5 Financial Statements and Other Information. Debtor shall keep proper
books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
Debtor in accordance with GAAP. Debtor shall promptly furnish to Secured Party
all such financial and other information as Secured Party shall reasonably
request relating to the Collateral and the assets, business and operations of
Debtor.
     5.6 Encumbrances. Debtor shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) liens and security interests of Secured Party; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Debtor and with respect to which adequate reserves have been
set aside on its books; (c) non-consensual statutory liens (other than liens
securing the payment of taxes) arising in the ordinary course of Debtor’s
business to the extent: (i) such liens secure indebtedness which is not overdue
or (ii) such liens secure indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or

-14-



--------------------------------------------------------------------------------



 



being contested in good faith by appropriate proceedings diligently pursued and
available to Debtor, in each case prior to the commencement of foreclosure or
other similar proceedings and with respect to which adequate reserves have been
set aside on its books; (d) purchase money security interests in Equipment
(including capital leases) not to exceed $100,000 in the aggregate at any time
outstanding so long as such security interests do not apply to any property of
Debtor other than the Equipment so acquired, and the indebtedness secured
thereby does not exceed the cost of the Equipment so acquired, as the case may
be; and (e) the security interests and liens set forth on the Information
Certificate.
     5.7 Indebtedness. Debtor shall not incur, create, assume, become or be
liable in any manner with respect to, or permit to exist, any obligations or
indebtedness, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the indebtedness, performance, obligations or dividends
of any other Person, except (a) the Obligations; (b) trade obligations and
normal accruals in the ordinary course of business not yet due and payable, or
with respect to which the Debtor is contesting in good faith the amount or
validity thereof by appropriate proceedings diligently pursued and available to
Debtor, and with respect to which adequate reserves have been set aside on its
books; (c) purchase money indebtedness (including capital leases) to the extent
not incurred or secured by liens (including capital leases) in violation of any
other provision of this Agreement; and (d) the obligations, indebtedness and
guarantees set forth on the Information Certificate; provided, that, (i) Debtor
may only make regularly scheduled payments of principal and interest in respect
of such indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the date hereof,
(ii) Debtor shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of such obligations, indebtedness or guarantees or any
agreement, document or instrument related thereto as in effect on the date
hereof, or (B) redeem, retire, defease, purchase or otherwise acquire such
obligations, indebtedness or guarantees or set aside or otherwise deposit or
invest any sums for such purpose, and (iii) Debtor shall furnish to Secured
Party all notices or demands in connection with such obligations, indebtedness
or guarantees either received by Debtor or on its behalf, promptly after the
receipt thereof, or sent by Debtor or on its behalf, concurrently with the
sending thereof, as the case may be.
     5.8 Costs and Expenses. Debtor shall pay to Secured Party on demand all
costs, expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Secured
Party’s rights in the Collateral, this Agreement, the other Financing Agreements
and all other documents related hereto or thereto, including any amendments,
supplements or consents which may hereafter be contemplated (whether or not
executed) or entered into in respect hereof and thereof, including: (a) all
costs and expenses of filing or recording (including Uniform Commercial Code
financing statement filing taxes and fees, documentary taxes, intangibles taxes
and mortgage recording taxes and fees, if applicable); (b)insurance premiums,
appraisal fees and search fees; (c) costs and expenses of preserving and
protecting the Collateral; (d) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Secured Party, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this

-15-



--------------------------------------------------------------------------------



 



Agreement and the other Financing Agreements or defending any claims made or
threatened against Secured Party arising out of the transactions contemplated
hereby and thereby (including preparations for and consultations concerning any
such matters); and (e) the fees and disbursements of counsel (including legal
assistants) to Secured Party in connection with any of the foregoing.
     5.9 Further Assurances. At the request of Secured Party at any time and
from time to time, Debtor shall, at its expense, at any time or times duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments, and do or cause to be done such further
acts as may be necessary or proper to evidence, perfect, maintain and enforce
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Financing Agreements.
SECTION 6. EVENTS OF DEFAULT AND REMEDIES
     6.1 Events of Default. The occurrence or existence of any Event of Default
under the Second Amended and Restated Loan Agreement is referred to herein
individually as an “Event of Default”, and collectively as “Events of Default”.
     6.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Secured Party shall have all rights and remedies provided in this
Agreement, the other Financing Agreements, the UCC and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
Debtor or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Secured Party hereunder, under any of the other Financing Agreements,
the UCC or other applicable law, are cumulative, not exclusive and enforceable,
in Secured Party’s discretion, alternatively, successively, or concurrently on
any one or more occasions, and shall include, without limitation, the right to
apply to a court of equity for an injunction to restrain a breach or threatened
breach by Debtor of this Agreement or any of the other Financing Agreements.
Secured Party may, at any time or times, proceed directly against Debtor or any
Obligor to collect the Obligations without prior recourse to any Obligor or any
of the Collateral.
          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Secured Party may, in its discretion
and, without limitation, (i)accelerate the payment of all Obligations and demand
immediate payment thereof to Secured Party (provided, that, upon the occurrence
of any Event of Default described in Sections 10.1(g) and 10.1(h) of the Second
Amended and Restated Loan Agreement, all Obligations shall automatically become
immediately due and payable), (ii) with or without judicial process or the aid
or assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Debtor, at Debtor’s expense, to assemble and make available to
Secured Party any part or all of the Collateral at any place and time designated

-16-



--------------------------------------------------------------------------------



 



by Secured Party, (iv)collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, and/or (vi) sell, lease, transfer, assign, deliver or otherwise dispose
of any and all Collateral (including entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of Secured Party or elsewhere) at such prices or terms as Secured Party may deem
reasonable, for cash, upon credit or for future delivery, with the Secured Party
having the right to purchase the whole or any part of the Collateral at any such
public sale, all of the foregoing being free from any right or equity of
redemption of Debtor, which right or equity of redemption is hereby expressly
waived and released by Debtor. If any of the Collateral is sold or leased by
Secured Party upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Secured Party. If notice of disposition of Collateral is required by law, ten
(10) days prior notice by Secured Party to Debtor designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Debtor waives any other notice. In the event Secured Party
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Debtor waives the posting of any bond
which might otherwise be required.
          (c) Secured Party may, at any time or times that an Event of Default
exists or has occurred and is continuing, enforce Debtor’s rights against any
account debtor, secondary obligor or other obligor in respect of any of the
Accounts or other Receivables. Without limiting the generality of the foregoing,
Secured Party may at such time or times (i) notify any or all account debtors,
secondary obligors or other obligors in respect thereof that the Receivables
have been assigned to Secured Party and that Secured Party has a security
interest therein and Secured Party may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Secured Party, (ii) extend the time of payment of, compromise, settle or adjust
for cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Secured Party shall not be
liable for its failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Secured Party may deem necessary or desirable for the
protection of its interests. At any time that an Event of Default exists or has
occurred and is continuing, at Secured Party’s request, all invoices and
statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to Secured Party and are payable directly
and only to Secured Party and Debtor shall deliver to Secured Party such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Secured Party may
require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Debtor shall, upon Secured
Party’s request, hold the returned Inventory in trust for Secured Party,
segregate all returned Inventory from all of its other property, dispose of the
returned Inventory solely according to Secured Party’s instructions, and

-17-



--------------------------------------------------------------------------------



 



not issue any credits, discounts or allowances with respect thereto without
Secured Party’s prior written consent.
          (d) To the extent that applicable law imposes duties on Secured Party
to exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (i) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
governmental authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Debtor for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
Secured Party a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral. Debtor acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to Debtor or to
impose any duties on Secured Party that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this Section.
          (e) For the purpose of enabling Secured Party to exercise the rights
and remedies hereunder, Debtor hereby grants to Secured Party, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to Debtor) to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
Debtor, wherever the same maybe located, including in such license reasonable
access to all media in which any of the

-18-



--------------------------------------------------------------------------------



 



licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
          (f) Secured Party may apply the cash proceeds of Collateral actually
received by Secured Party from any sale, lease, foreclosure or other disposition
of the Collateral to payment of the Obligations, in whole or in part and in such
order as Secured Party may elect, whether or not then due. Debtor shall remain
liable to Secured Party for the payment of any deficiency with interest at the
highest rate provided for in the Second Amended and Restated Loan Agreement and
all costs and expenses of collection or enforcement, including attorneys’ fees
and legal expenses.
SECTION 7. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
     7.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of California but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of California.
          (b) Debtor and Secured Party irrevocably consent and submit to the
non-exclusive jurisdiction of the California State Courts located in the County
of San Diego and the United States District Court for the Southern District of
California, whichever Secured Party may elect, and waive any objection based on
venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Secured Party shall have the right to bring
any action or proceeding against Debtor or its property in the courts of any
other jurisdiction which Secured Party deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against Debtor
or its property).
          (c) Debtor hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Secured
Party’s option, by service upon Debtor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, Debtor
shall appear in answer to such process, failing which Debtor shall be deemed in
default and judgment may be entered by Secured Party against Debtor for the
amount of the claim and other relief requested.

-19-



--------------------------------------------------------------------------------



 



          (d) DEBTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF DEBTOR AND SECURED PARTY IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. DEBTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT DEBTOR OR SECURED PARTY MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF DEBTOR AND SECURED PARTY TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
          (e) Secured Party shall not have any liability to Debtor (whether in
tort, contract, equity or otherwise) for losses suffered by Debtor in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Secured Party that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Secured Party shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement and the
other Financing Agreements.
     7.2 Waiver of Notices. Debtor hereby expressly waives demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Debtor which Secured Party may elect to give shall entitle Debtor
to any other or further notice or demand in the same, similar or other
circumstances.
     7.3 Amendments and Waivers. Neither this Agreement nor any provision hereof
shall be amended, modified, waived or discharged orally or by course of conduct,
but only by a written agreement signed by an authorized officer of Secured
Party, and as to amendments, as also signed by an authorized officer of Debtor.
Secured Party shall not, by any act, delay, omission or otherwise be deemed to
have expressly or impliedly waived any of its rights, powers and/or remedies
unless such waiver shall be in writing and signed by an authorized officer of
Secured Party. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Secured Party of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Secured Party would otherwise have
on any future occasion, whether similar in kind or otherwise.

-20-



--------------------------------------------------------------------------------



 



     7.4 Waiver of Counterclaims. Debtor waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.
     7.5 Indemnification. Debtor shall indemnify and hold Secured Party, and its
directors, agents, employees and counsel, harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses imposed on, incurred by
or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Debtor shall pay the maximum portion which it is permitted to pay
under applicable law to Secured Party in satisfaction of indemnified matters
under this Section. To the extent permitted by applicable law, Debtor shall not
assert, and Debtor hereby waives, any claim against Secured Party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any of the other Financing Agreements or any
undertaking or transaction contemplated hereby. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of the
Second Amended and Restated Loan Agreement.
SECTION 8. MISCELLANEOUS
     8.1 Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to Debtor and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation”.

-21-



--------------------------------------------------------------------------------



 



          (f) All references to the term “good faith” used herein when
applicable to Secured Party shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. Debtor shall have the burden of proving any lack of good faith on the
part of Secured Party alleged by Debtor at any time.
          (g) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 7.3 or is cured in a
manner satisfactory to Secured Party, if such Event of Default is capable of
being cured as determined by Secured Party.
          (h) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
          (i) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (j) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (k) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (l) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Secured Party and the
other parties, and are the products of all parties. Accordingly, this Agreement
and the other Financing Agreements shall not be construed against Secured Party
merely because of Secured Party’s involvement in their preparation.
     8.2 Notices. All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
business day, one (1) business day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing. All notices, requests and
demands upon the parties are to be given to the following addresses (or to such
other address as any party may designate by notice in accordance with this
Section):

         
 
  If to Debtor:   7480 Mission Valley Road, Suite 101

-22-



--------------------------------------------------------------------------------



 



         
 
      San Diego, California
92108
Attention: Whitney Peterson
Telephone No.:                     
Telecopy No.: (619) 683-9829
 
       
 
  If to Secured Party:   Wachovia Capital Finance Corporation (Central)
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4401
Attention: Portfolio Manager
Telephone No.: 312-332-0420
Telecopy No.: 312-332-0424


     8.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     8.4 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon Debtor and
its successors and assigns and inure to the benefit of and be enforceable by
Secured Party and its successors and assigns, except that Debtor may not assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Secured Party.
     8.5 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor has caused these presents to be duly executed as
of the day and year first above written.

            SAITEK INDUSTRIES LIMITED
      /s/ Stewart Halpern       By: Stewart Halpern      Title:  Chief Financial
Officer     

-24-